                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

GISELLE N. HOLMES,                          )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )              CIV-19-066-BMJ
                                            )
NANCY A. BERRYHILL, Acting                  )
Commissioner of the Social Security         )
Administrator,                              )
                                            )
                      Defendant.            )

                                           ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge

Bernard M. Jones (Doc. No. 5). On two occasions Judge Jones ordered Plaintiff to

cure deficiencies in her Application to Proceed in Forma Pauperis (Doc. No. 2), but

she failed to respond to either. As a result of Plaintiff’s failure to respond, Judge

Jones recommended that this action be dismissed without prejudice. Plaintiff did not

respond to the Report and Recommendation within the time limits prescribed therein

nor did she seek an extension of time in which to object. In light of Plaintiff’s failure

to object, the Report and Recommendation is hereby ADOPTED in its ENTIRETY

and this action is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 9th day of April 2019.
